553 P.2d 950 (1976)
HOLLAND LIVESTOCK RANCH, a copartnership consisting of Bright-Holland Co., Maremont-Holland Co., and Nemeroff-Holland Co., Appellant,
v.
B & C ENTERPRISES, a Nevada Corporation, et al., Respondents.
B & C ENTERPRISES, a Nevada Corporation, Plaintiff,
v.
HOLLAND LIVESTOCK RANCH et al., Defendants,
First National Bank of Nevada, Intervenor.
No. 7857.
Supreme Court of Nevada.
August 31, 1976.
Breen, Young, Whitehead & Hoy, Reno, for appellant.
Julian C. Smith, Jr., Carson City, for respondents.
Stewart & Horton, Ltd., Reno, for intervenor.

OPINION
PER CURIAM:
Here, both sides raise numerous issues on appeal and cross-appeal. After reviewing the record, we conclude the issues presented are either raised for the first time on appeal, supported by no relevant authority, or concern determinations which are based on substantial evidence. For these reasons, and because neither side has affirmatively demonstrated error, the judgment is affirmed. Peot v. Peot, 92 Nev. 388, 551 P.2d 242 (1976). Charmicor, Inc. v. Bradshaw Finance Co., 92 Nev. 310, 550 P.2d 413 (1976); Alves v. Bumguardner, 91 Nev. 799, 544 P.2d 436 (1975); County of Clark v. Lucas, 91 Nev. 263, 534 P.2d 499 (1975); Kulik v. Albers Incorporated, 91 Nev. 134, 532 P.2d 603 (1975); Solar, Inc. v. Electric Smith Constr., 88 Nev. 457, 499 P.2d 649 (1972).
Affirmed.